Citation Nr: 1226632	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and drug and alcohol abuse, to include as due to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1968 to March 1970, and also served for unverified periods of Marines Reserves service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004, October 2005, and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied reopening of service connection for PTSD, finding that new and material evidence had not been submitted, and also denied service connection for an acquired psychiatric disorder, claimed as depression, and drug and alcohol abuse, to include as due to PTSD.  The Veteran disagreed and perfected the appeals. 

The Veteran had requested a hearing before the Board; however, in a July 2010 written statement, he waived that Board hearing request.  

In an October 2011 Decision and Remand, the Board reopened the previously denied claim of service connection for PTSD, and remanded the issues of service connection for PTSD and an acquired psychiatric disorder, to include as due to service-connected PTSD, to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC substantially complied with most of the Board's Remand requests regarding these issues, including the provision of VCAA notice regarding the evidence necessary to substantiate a claim for service connection based on an in-service assault, a copy of the necessary instructions for designation of a spouse as an agent, or "legal representative," and a form regarding the withdrawal of a claim.  As the AMC complied with the October 2011 Remand directives, the Board will proceed to render decisions regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Parenthetically, the Board notes that the Veteran is currently incarcerated.  He was arrested for a crime in 1985 and served several years in prison until being released in the mid-1990s.  Subsequently, he was arrested for a parole violation and was incarcerated again.  Therefore, in this decision, the Board will refer to matters tangentially related to his incarceration, such as a parole board and prison examiners.   


FINDINGS OF FACT

1.  The Veteran was diagnosed with an antisocial personality disorder during service.

2.  The Veteran did not experience a "superimposed" disease or injury that aggravated the Veteran's diagnosed antisocial personality disorder during service.  

3.  The Veteran did not experience chronic acquired psychiatric disorder symptomatology during service.

4.  The Veteran did not experience continuous acquired psychiatric disorder symptomatology after discharge from service. 

5.  The Veteran does not have an acquired psychiatric disorder related to service or any incident during service.    

6.  The Veteran does not have PTSD.  

7.  The Veteran did not engage in combat with the enemy during service.  

8.  The Veteran did not experience a corroborated stressor experience, to include a sexual assault, nor a credible stressor related to "fear of hostile military or terrorist activity," during service.

9.  As the Veteran does not have service-connected PTSD, an acquired psychiatric disorder was not caused or aggravated by service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, claimed as depression, and drug and alcohol abuse, to include as due to PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310 (2011).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in November 2011 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.  This notice also included information regarding the substantiation of a claim for PTSD based on a sexual assault.  

Although the November 2011 notice was not issued prior to the respective December 2004, October 2005, and October 2006 rating decisions from which this appeal arises, the AMC subsequently re-adjudicated the Veteran's claims, as demonstrated by the April 2012 Supplemental Statement of the Case (SSOC).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the claims.  The Board notes that the Veteran was not provided with a VA psychiatric examination during the pendency of this appeal.  The Veteran essentially is claiming that he has PTSD due to stressors related to claimed traumatic experiences that occurred during service.  The Veteran also contends that he developed an acquired psychiatric disorder during service with continuous symptomatology since service.

The Board notes that VA attempted to assist the Veteran by providing both a VA social survey and a VA psychiatric examination in support of a previous claim for service connection for PTSD in June 1986.  Reviewing the June 1986 VA social survey and the June 1986 VA PTSD examination report, the Board notes that both the June 1986 VA social worker who conducted the social survey and the June 1986 VA examiner, completely independent of the other, stated in their respective reports that the Veteran was working at cross-purposes with each of them during the respective interviews, refusing to divulge information regarding his purported history and psychiatric symptomatology.  In both the June 1986 VA social survey and the June 1986 VA PTSD examination report, the examiners wrote that they could not understand what the Veteran was attempting to accomplish in speaking to them as he would not cooperate with them in providing information about himself.  The Board notes that the Veteran's history of failing to cooperate with previous VA examiners weighs against him in determining if an additional VA examination should be provided.   38 C.F.R. §§ 3.158, 3.655 (2011) (indicating a veteran's duty to cooperate with a VA examiner); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way-street and that a veteran must provide information that will allow VA to assist him).  

Most importantly, as will be discussed in this decision, the Board finds that the Veteran's lay accounts of both his in-service experiences and his post-service psychiatric symptomatology lack credibility.  Therefore, any diagnosis of a psychiatric disorder based on the Veteran's non-credible accounts of in-service stressful events and in-service acquired psychiatric disorder symptomatology would lack probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   Under these circumstances, there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Also, pursuant to 38 C.F.R. § 3.310(a) (2011), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the evidence must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 (2011) also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. at 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

Service connection for certain listed disabilities, including psychoses and organic diseases of the nervous system, may be established by affirmatively showing inception or aggravation during service or onset to a compensable degree within one year after service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c), 4.9.  Service connection is permissible for a personality disorder, but only in certain very limited instances, where there is competent evidence indicating that a personality disorder was aggravated during service by a "superimposed" disease or injury.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); see also VAOPGCPREC 82-90.

Service connection cannot be granted for drug and alcohol-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.1(n), 3.301(d) (2011); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service.  38 C.F.R. 
§ 3.304(f)(3)).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  A veteran normally is competent to report the symptoms and impairments associated with a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's psychiatric symptomatology because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that he developed an acquired psychiatric disorder during service.  The Veteran contends that he did not have any psychiatric disorder upon service entry, but that he was discharged from service due to a psychiatric disorder; therefore, VA must find that he should be service connected for a psychiatric disorder.  

After a review of all evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for an acquired psychiatric disorder.  Specifically, the Board notes that the Veteran was diagnosed during service as having a personality disorder, specifically an antisocial personality.  The Board also finds that the Veteran did not experience a "superimposed" disease or injury that aggravated the Veteran's diagnosed antisocial personality disorder during service.  The weight of the evidence indicates that the Veteran did not experience chronic acquired psychiatric disorder symptomatology during service, the Veteran did not experience continuous acquired psychiatric disorder symptomatology after service discharge, and the Veteran's current psychiatric disorders are not related to service.  In addition, as the Board finds in this Decision that the Veteran does not have PTSD related to service, the Veteran does not have a psychiatric disorder that was caused or aggravated by service-connected PTSD.  

Initially, the Board finds that the Veteran was diagnosed as having a personality disorder, specifically an antisocial personality, during service.  In a December 1969 service treatment record, the Veteran told his interviewer, the brigade psychiatrist, a member of the U.S. Naval Reserves, that he was seeking a discharge because he thought that he might kill someone.  The Veteran stated that he came from an unstable environment.  He reported dreaming of killing his mother with a hatchet when he was seven years old and shooting his stepfather in the leg when he was 16 years-old.  He stated that he had been subject to outbursts of rage during his term of service; the brigade psychiatrist noted that the report of outbursts was surprising as the Veteran's record did not indicate any major disciplinary problems.  The brigade psychiatrist stated that the Veteran was alert, oriented, and displayed no signs of a psychosis.  The brigade psychiatrist reported that the Veteran had a rather cold and distant attitude towards people in general.  The brigade psychiatrist noted that the Veteran indicated that he found it odd that he had no remorse whatsoever regarding his angry outbursts or his desire to hurt those who made him angry.  The brigade psychiatrist's impression was an antisocial personality disorder.  The brigade psychiatrist indicated that he was sending to a letter to the commanding officer recommending an administrative discharge.  The brigade psychiatrist also prescribed psychiatric medication. 

The only psychiatric disorder diagnosed during service, to which all of the Veteran's psychiatric symptoms were attributed by an in-service medical professional, was an antisocial personality disorder.  Personality disorders are considered to be congenital or developmental defects, and not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  The weight of the evidence indicates that the Veteran did not experience any other psychiatric disorder or injury which "superimposed" itself upon the Veteran's personality disorder during service.  A veteran may not be granted service connection for a personality disorder absent a showing of competent evidence indicating that the personality disorder was aggravated during service by a "superimposed" disease or injury.  See 38 C.F.R. 
§§ 4.9, 4.127 (2011); Carpenter, 8 Vet. App. at 245 (1995); Beno, 3 Vet. App. at 441 (1992); see also VAOPGCPREC 82-90.  The service treatment records contain no notation indicating that the Veteran experienced an additional psychiatric disease or injury during service.  Moreover, as will be noted below, the Veteran's accounts of his in-service history are so inconsistent as to lack credibility.  See Madden, 125 F.3d at 1481.  The Veteran has not provided any medical opinions indicating that his antisocial personality disorder was aggravated during service by a "superimposed" disease or injury; therefore, the Board finds that the Veteran was diagnosed with an antisocial personality disorder during service that was not aggravated during service by a "superimposed" disease or injury. 

The Board also finds that the Veteran did not experience chronic acquired psychiatric disorder symptomatology during service; in fact, the weight of the evidence indicates that the Veteran's in-service psychiatric symptomatology was attributed to a diagnosed anti-social personality disorder.  Reviewing the service treatment records, in an April 1968 service enlistment medical examination report, a service examiner diagnosed the Veteran as having no psychiatric abnormalities at the time of examination.  In an April 1968 report of his medical history, the Veteran reported that he had not experienced frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  As noted above, in a December 1969 service treatment record, the brigade psychiatrist diagnosed the Veteran as having an antisocial personality disorder.  Subsequently, in a December 1969 letter, the brigade psychiatrist stated that he had diagnosed the Veteran as having an antisocial personality disorder.  The brigade psychiatrist stated that such a disorder did not require psychiatric hospitalization and that the Veteran would not benefit from any such treatment.  The brigade psychiatrist recommended an administrative discharge by reason of unsuitability for service.  The December 1969 letter was later attached to a March 1970 Recommendation for an Administrative Discharge by Reason of Unsuitability (Recommendation).  

The Board notes that the service treatment records contain other notation indicating treatment or diagnosis for a psychiatric disorder during service.  In a March 1970 service discharge medical examination report, a service examiner indicated that the Veteran's psychiatric profile appeared normal.  

Reviewing the service personnel records, in an undated statement, attached to the March 1970 Recommendation, the Veteran indicated that he understood the type of discharge for which he had been recommended and wrote that he wished to make a statement.  In an attached statement, the Veteran wrote that he had become increasingly nervous during the past 18 months and that, as a result, he felt at times that he might lose control of himself.  The Veteran stated that he had seen a psychiatrist for help, but did not believe that he could get the help he needed in service due to staffing problems.  The Veteran indicated that he would be able to get the help he needed from a VA hospital if he were discharged.  

In an additional undated statement, also attached to the March 1970 Recommendation, a staff sergeant reported that he had been put in charge of the Veteran's company on July 31, 1969.  The staff sergeant indicated that the Veteran was good at his position, specifically that of a turret mechanic; yet, although he was a fairly efficient worker, if someone were to correct him for his mistakes, the Veteran would show open contempt for the person making the correction.  The staff sergeant indicated that the Veteran struck him as "sort of weird" on a few occasions.  Specifically, the staff sergeant noted that one of the first things the Veteran told him was an account of how he had shot his stepfather.  The Veteran also related to him a story about finding his mother "in the rack" with a person other than her husband.  The staff sergeant indicated that the Veteran found these stories to be amusing.  The staff sergeant wrote that the Veteran would also speak of people in command he wanted to "put a bullet through."  After the staff sergeant reprimanded the Veteran for such action, the Veteran would appear not to notice.  The staff sergeant stated that, as time wore on, the Veteran would sit, stare into space, and say nothing.  When asked a question, the Veteran sometimes would not answer, but instead would walk away.  When another staff sergeant joined the company, the Veteran "left no doubt" that he disliked him.  The staff sergeant believed that there would be trouble with the Veteran and the other staff sergeant, but the other staff sergeant, apparently aware of the Veteran's attitude, laid off him.  The staff sergeant wrote that he did not know what the Veteran's problem was, but did not feel that he could help him with it.  

In an additional unsigned statement, also attached to the March 1970 Recommendation, a chief warrant officer indicated that the Veteran had joined his ordinance platoon on December 3, 1969.  The warrant officer indicated that the Veteran performed his duties satisfactorily until about a month prior to the writing of the statement when the Veteran began to appear to lose interest, becoming non-communicative and despondent.  Approximately two weeks prior to the writing of the statement, the warrant officer wrote that the Veteran came to him and told him that he wished to consult with a psychiatrist because he believed he had homicidal tendencies.  The Veteran indicated that he wished permission to speak to the company commander and the warrant officer gave him that permission.

Reviewing this evidence, the Board notes that the Veteran wrote a statement in which he reported experiencing a rising inability to control himself for 18 months during service.  The Veteran noted such symptomatology in his December 1969 psychiatric interview, and the brigade psychiatrist accounted for such symptoms in the diagnosis of an antisocial personality disorder.  Moreover, the Board also notes that the Veteran's fellow service members wrote statements indicating that they had seen the Veteran exhibit behavior which they characterized as abnormal.  Such symptoms also appear to have been accounted for by the December 1969 diagnosis of an antisocial personality disorder.  

The service treatment records indicate that the Veteran was analyzed by a brigade psychiatrist during service.  As noted in the December 1969 service treatment record, the Veteran told the brigade psychiatrist that he desired to hurt others and the psychiatrist, in turn, noted that the Veteran's attitude toward other people was cold and distant.  The Board notes that the symptoms described in the fellow service member's statements, indicating that the Veteran had difficulty interacting with others and would isolate himself from them, are in keeping with the symptoms of the diagnosed antisocial personality disorder.  The records contain no subsequent service treatment records indicating treatment for any other psychiatric disorder than the antisocial personality disorder diagnosed in December 1969.  Moreover, the Board notes that the Veteran was discharged for unsuitability related to the personality disorder and that the Veteran acknowledged during service that he understood the reasons for his discharge.  

As noted above, the service treatment records contain only a single record indicating examination and treatment for in-service psychiatric symptomatology, specifically a diagnosed personality disorder.  In post-service lay statements, the Veteran has suggested that he experienced acquired psychiatric disorder symptomatology during service and that he received in-service therapy for this symptomatology, usually from the brigade psychiatrist whom he refers to as the "Naval doctor" or the "Naval psychiatrist."  Yet, as these statements are inconsistent with the evidence of record, to include the Veteran's own statements, the Board finds that they lack credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In a July 1984 claim for service connection for a psychiatric disorder, the Veteran claimed to have experienced in-service "psychological problems" from December 1968 to March 1970.  The Veteran indicated that his undefined psychological problems caused him difficulty in performing his duties and caused problems with the non-commissioned officers (NCOs).  The Veteran stated that he subsequently was sent to see a Naval psychiatrist in 1970, and that he was subsequently medically discharged from service.  

In a June 1986 VA social survey, the Veteran stated that he was discharged from service due to mental stress that he experienced during service.  The Veteran stated that he was assigned to be an undercover narcotics agent within his unit and that this job created a great deal of conflict for him which then contributed to the mental stress that he was experiencing.  The Veteran stated that, as an undercover narcotics agent, he was torn between his duty to his commanding officer and his feelings that he had betrayed his fellow service members.  The Veteran stated that this stress led to him having to seek treatment from a psychiatrist during service.  

In a June 1986 VA psychiatric examination report, the Veteran indicated that he felt that he had an emotional problem related to stress he experienced during service.  The Veteran stated that he met with a psychiatrist eight to 10 times during service prior to his March 1970 discharge.  The Veteran indicated that, during service, he was approached by a staff NCO and pressured into becoming a drug surveillance undercover agent.  The Veteran stated that he was, in essence, ordered to spy on his friends and to turn them in if they were involved in the trafficking or use of illegal narcotics on base.  The Veteran stated that there eventually was a large drug bust and the entire company was "cleaned up."  The Veteran indicated that he was transferred to another company to protect him from retaliation after the drug bust where he served for a couple of months prior to his final discharge.  The Veteran also stated that, during service, he began to experience progressive irritability and a tendency to "blow up" when provoked by commanding officers.  The Veteran also indicated that, during service, he developed difficulty with his internal impulses, namely the feeling that he could kill somebody if the pressure would build.  The Veteran stated that he then met with a psychiatrist eight to 10 times during service for treatment, and that the psychiatrist was "fairly sympathetic."  The Veteran indicated that he was under strict orders not to tell anyone, to include the service psychiatrist, about his undercover work.  

In an October 1996 psychiatric evaluation, provided for a parole board, the Veteran did not report experiencing any psychiatric disorder symptomatology during service, psychiatric treatment during service, or continuous psychiatric disorder symptomatology after discharge from service.  Instead, the Veteran indicated experiencing post-service alcoholism unrelated to service.  The Veteran also did not make any remarks about having served as part of an undercover drug unit during service.  

In a March 2004 claim for service connection for an undefined psychiatric disorder, the Veteran stated that, for at least a year before his March 1970 discharge from service, he experienced extreme stress and emotional duress caused by several senior NCOs who harassed him and made him want to murder them.  The Veteran stated that he was trained to kill by his superiors and that, during service, he wanted to kill an African-American staff sergeant due to the severe prejudice he experienced at his hands.  The Veteran said he saw that particular African-American staff sergeant as a communist.  The Veteran stated that he had no prior emotional or mental problems prior to enlistment.  The Veteran stated that, because he received a medical discharge, he should be granted service connection for a disability.

In an August 2005 statement, the Veteran wrote that, prior to his discharge from service, he received treatment from a Naval psychiatrist/doctor in his company area.  The Veteran stated that a staff sergeant in the track section took him to the Naval psychiatrist's office after he saw that the Veteran was having "problems."  

In an additional August 2005 statement, the Veteran stated that, approximately one year prior to his March 1970 discharge, he was taken to see a Naval psychiatric doctor who placed him on psychiatric medication until his 1970 discharge.

In a November 2005 statement, the Veteran stated that he experienced fear, depression, violent and angry outbursts, and a persistent desire to kill after he was raped during service by an African-American staff sergeant.  As a result of these problems, the Veteran indicated that a Naval doctor put him on psychiatric medication and told him that he was no longer fit for duty.  

In a November 2005 statement, the Veteran wrote that he was sexually assaulted by an African-American staff sergeant from 1968 through 1970.  He wrote that, after one such incident, he went to get his rifle to kill the staff sergeant.  The Veteran indicated that he was moved to another unit and discharged from service as the commanding officers wanted to "cover up" the African-American staff sergeant's crimes.  The Veteran stated that the sexual abuse was the reason for the in-service psychiatric symptomatology which resulted in his discharge from service.  The Veteran contended that, as he was discharged for a medical disorder, he should be service connected for it.  

In a December 2007 statement the Veteran stated that he never saw a Naval psychiatrist during service, but, instead, only saw the company medical doctor.  The Veteran stated that service examiners never gave him any psychiatric tests that would have indicated an organic/behavior mental health disorder.  The Veteran stated that he was never labeled with a behavior problem during service that would indicate problems with his performance as a service member.  The Veteran also stated that he only saw a Naval medical doctor for 15 minutes on a single occasion.  The Veteran stated that he had his weapons taken away from him during service so he would not kill other service members, such as the staff sergeant who raped him.  

The Board notes that the Veteran's post-service reports of chronic psychiatric disorder symptomatology during service are mostly consistent with the symptoms of the antisocial personality disorder diagnosed during service.  For example, in the December 1969 service treatment record, the Veteran reported feeling anger and rage toward others, and indicated that he had a desire to harm others.  In post-service statements, the Veteran has reported that he experienced feelings of rage, anger, and a desire to harm others during service.  Such symptoms are consistent with the symptoms reported to the brigade psychiatrist, as noted in the December 1969 service treatment record, for which the psychiatrist diagnosed an antisocial personality disorder.  

The Veteran also contends that he experienced feelings of depression and mental stress related to specific events during service.  However, the Board notes that the Veteran's accounts regarding these events are so inconsistent with each other and the other evidence of record as to lack credibility.  The Veteran's service personnel records indicate that the Veteran was transferred to another company once during service, in November 1969, and that no particular reason was given for the transfer.  Reviewing the Veteran's post-service statements, in some statements, the Veteran reported that he experienced chronic in-service symptoms of emotional mental stress and duress due to his participation in an undercover narcotics unit and that he was transferred to another company prior to his discharge for his own protection.  Yet, in other statements, the Veteran indicated that he felt depression after he was raped by a staff sergeant during service.  

The Board notes that the Veteran's service personnel records contain no notation, such as a commendation or an award or indication of temporary duty assignment, indicating the Veteran's participation on any undercover narcotics unit.  Moreover, as will be discussed in the analysis of the Veteran's claim for service connection PTSD, the Veteran's service personnel and treatment records do not contain evidence corroborating the Veteran's account of an in-service sexual assault.  Also, as the Veteran claimed that he was transferred to another company due to his participation in the undercover drug unit in one statement and due to a conspiracy to cover up the staff sergeant's crimes in another statement, the Board finds that the Veteran's accounts of in-service events directly contradict one another.  Therefore, the Board finds that the Veteran's account of chronic in-service symptomatology, related to specific in-service events, lack credibility as they are inconsistent with both the other evidence of record and each other.  

The Board notes that the Veteran's post-service statements regarding his in-service treatment for chronic acquired psychiatric disorder symptomatology are inconsistent both with the other evidence of record and with each other.  The service treatment records contain a single record, dated December 1969, indicating diagnosis or treatment for a psychiatric disorder, specifically an antisocial personality disorder; yet, in many of the Veteran's post-service statements, the Veteran maintained that he was treated often for psychiatric disorder symptomatology during service.  The Board notes that, in addition to not being with the notations in the service treatment records,  the Veteran's statements are not consistent in themselves regarding when he sought treatment, how often he sought treatment, or who provided that treatment.  

For example, in a July 1984 claim for service connection for PTSD, the Veteran indicated that he was treated for psychiatric symptomatology in 1970.  Yet, in an August 2005 statement, the Veteran stated that he first sought treatment with the brigade psychiatrist, whom he refers to throughout as either a Naval psychiatrist or a Naval doctor, in approximately March 1969.  In the June 1986 VA psychiatric examination report, the Veteran indicated that he met with a psychiatrist eight to 10 times for psychotherapy sessions and medication and described the psychiatrist as being fairly sympathetic.  Yet, in a November 2005 statement, the Veteran indicated that the psychiatrist, referred to as the Naval doctor, merely put him on psychiatric medication and told him that he was no longer fit for duty.  By contrast, in a December 2007 statement, the Veteran stated that he never saw a Naval psychiatrist during service, but, instead, only saw the company medical doctor.  The Veteran also stated that he only saw a Naval medical doctor for 15 minutes on a single occasion, implying that it was not for psychiatric treatment.  In this statement, the Veteran claimed that he was never provided with a psychiatric examination that would have indicated an organic/behavior mental health disorder and was never diagnosed with a behavioral disorder that would reflect poorly on his performance as a service member. 

As noted above, the Veteran's service treatment and personnel records indicate that the Veteran met with a brigade psychiatrist, who happened to be a member of the Naval Reserves, for a single session in December 1969.  After that session, the brigade psychiatrist diagnosed an antisocial personality disorder and prescribed psychiatric medication.  The brigade psychiatrist recommended that the Veteran be discharged from service.  The brigade psychiatrist made no indication that he would need to see the Veteran for further treatment and, in a December 1969 letter, indicated that psychiatric hospitalization would not be effective in treating the Veteran.  The service treatment records and service personnel records, to include the March 1969 Recommendation, contain no further indication of treatment for a psychiatric disorder.  Despite the Veteran's December 2007 statement, indicating that he was never diagnosed with a personality disorder during service, especially one which would reflect poorly on his performance as service member, in an undated statement included in the service personnel records, the Veteran acknowledged that he understood that he was being discharged for unfitness related to a personality disorder.  Therefore, the Board finds that the Veteran's post-service statements regarding his in-service psychiatric treatment, to include the onset of said treatment, the number of sessions, the identity of the treating examiner, and even the attitude of the examiner are inconsistent with both the evidence of record and the Veteran's own statements so as to lack credibility.  See id.  

The Veteran's service treatment and personnel records all indicate that the Veteran was discharged for unsuitability due to a diagnosed personality disorder.  During service, the Veteran signed a statement acknowledging that he understood that he was being discharged for unsuitability due to a personality disorder.  The Board notes that 38 C.F.R. § 3.304(b)(3) (2011) provides that a signed statement by a veteran relating to the origin, or incurrence of any disease or injury made in service if against his own interest is of no force and effect if other data do not establish the fact.  However, in applying 38 C.F.R. § 3.304(b)(3), the Board notes that, having signed the statement acknowledging his understanding of the discharge, the Veteran electively added his own statement, acknowledging symptoms corresponding to those he described to the brigade psychiatrist during service.  The Board notes that, in the December 1969 service treatment record, the brigade psychiatrist, having listened to the Veteran's reports of in-service symptoms, diagnosed the Veteran as having an antisocial personality disorder.  The Veteran's acknowledgment that he was being discharged due to unfitness of service based on the antisocial personality disorder is not the only data indicating that experienced an in-service antisocial personality disorder and, subsequently, was discharged for unsuitability.  Therefore, having considered 38 C.F.R. § 3.304(b)(3), the Board finds that other data other than the Veteran's aforementioned signed acknowledgment of the nature of his discharge establish that the Veteran experienced symptoms of an antisocial personality disorder during service and that he was discharged for this disorder; therefore, the Veteran's signed acknowledgment of the nature of his discharge is still probative evidence in this matter.  

The Veteran has reported experiencing chronic acquired psychiatric symptomatology during service related to both his work in an undercover drug unit during service and in-service sexual assaults.  The service treatment and personnel records do not contain direct or indirect evidence indicating that the Veteran was raped during service or that he participated in an undercover drug unit.  Moreover, the Veteran's accounts of these scenarios directly contradict each other in their details.  As the Veteran's post-service statements regarding his experiences of in-service chronic acquired psychological disorder symptomatology and his treatment for such symptomatology are inconsistent with each other and the contemporaneous evidence of record, the Board finds that the Veteran's post-service statements regarding in-service chronic acquired psychological disorder symptomatology lack credibility.  

The Veteran basically contends that, as he was discharged due to a mental disorder, he has to be service-connected for said disorder; however, the Board notes that the Veteran was actually discharged for unsuitability due to a diagnosed personality disorder.  Without competent evidence of a superimposed disease or injury during service, personality disorders cannot be service connected.  38 C.F.R. § 3.303(c).  Therefore, despite the Veteran's post-service statements, the Board finds that the Veteran did not experience chronic in-service acquired psychiatric disorder symptomatology.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous acquired psychiatric disorder symptomatology after his March 1970 discharge from service.  The record contains no report of post-service psychiatric treatment until many years after service in October 1981.  In an October 1981 VA treatment record, the Veteran reported quitting his job after a recent argument with his girlfriend.  The Veteran indicated that he felt tense, uptight, and unable to control his temper.  The Veteran indicated that he had been unable to adjust due to his experiences during service in Vietnam and subsequent mercenary jobs.  The Veteran reported depression, anxiety, and frequent nightmares.  The Veteran's girlfriend stated that he was pathologically jealous.  The diagnoses were adjustment reaction posttraumatic, anxiety, and rule out paranoid disorder.  As will be discussed in more detail below, the Veteran did not serve in Vietnam and the October 1981 VA examiner's diagnoses, based on the Veteran's non-credible accounts of Vietnam service, are not probative.  Reonal, 5 Vet. App. at 461.  Moreover, the Veteran's non-credible report of service in Vietnam to treating personnel weighs against his credibility as a lay witness.  See Caluza, 7 Vet. App. at 498.  

Despite the lack of records indicating treatment for acquired psychiatric disorder symptomatology prior to October 1981, the Veteran, in several lay statements throughout the record of evidence, has reported experiencing continuous acquired psychiatric disorder symptomatology since discharge from service; yet, despite the Veteran's lay reports, the Board finds that the weight of the evidence indicates that the Veteran did not experience continuous acquired psychiatric disorder symptomatology since discharge from service.  

In an April 1985 statement, the Veteran indicated that he had attempted suicide in California in 1972.  The Veteran stated that he was also hospitalized for alcohol-related violence, to include in Walla Walla, Washington, in 1982.  The Board notes that Mt. Shasta police records indicate that the Veteran attempted suicide in March 1971.  In fact, the police records from the U.S. Department of Justice and the 
Mt. Shasta police indicate that the Veteran was charged with numerous crimes over the period of time from May 1970 (a possession of stolen property charge) to December 1976 (a DUI charge).  During that period, the Veteran was charged with being drunk in public, assault and battery, fighting, drunk driving, and exhibiting a firearm; however, the Veteran's police records, to include notations regarding arrests and an attempted suicide, are not, in themselves, evidence indicating that the Veteran experienced continuous acquired psychiatric disorder symptomatology after his March 1970 discharge from service.  The police records are reports of the Veteran's behavior, not his psychiatric symptomatology, and they contain no notation indicating that psychiatric symptomatology caused any of the Veteran's behavior.  

The police records indicate that the Veteran was arrested twice prior to his April 1968 entrance into service, for improper use of a firearm in July 1966, and possession of alcohol in April 1968.  In fact, the evidence indicates that the Veteran's arrest record both before and after service was similar, revolving specifically around gun and alcohol-related violations. 

Although the Veteran claims that he had acquired psychiatric symptomatology since discharge from service, in February 1974 lay statements, provided in support of the Veteran's application to return to active service, an employer and a friend of the Veteran's family both vouched for the Veteran's character.  Of note, the Veteran's employer stated that, while working as a security guard, he found the Veteran to be both loyal and dependable.  Both the employer and the friend of the family indicated that the Veteran did not have a chronic ailment.  As such, although the Veteran contends that a post-service suicide attempt and an arrest for an alcohol-related crime were indications of continuous acquired psychiatric disorder symptomatology after service, the Board finds that the Veteran's suicide attempt and arrests are not, in themselves, indicative of continuous acquired psychiatric disorder symptomatology since service discharge.  

In a June 1986 VA PTSD examination report, the Veteran stated that he felt confused, perplexed, and abandoned following his discharge from service.  The Veteran stated that, over the year or two following his discharge, he had a tendency to become depressed and felt suicidal on at least one occasion; however, the VA examiner noted that the Veteran was vague in recounting the remaining 15 years  leading up to his arrest for the charge for which he currently is incarcerated.  Even though the Veteran claimed to have experienced some psychiatric disorder symptomatology for the first two years following service, his failure to indicate continuous acquired psychiatric disorder symptomatology since service discharge when given the opportunity to do so during the June 1986 VA PTSD examination report weighs against a finding of continuous acquired psychiatric disorder symptomatology since discharge from service.    

In an October 1985 medical screening examination questionnaire, the Veteran reported that he had no mental disturbances.  In a June 1996 report of his medical history, written for the Department of Corrections, the Veteran specifically denied ever having a psychiatric disorder.  The Board finds that these post-service statements, recorded on official documents, indicating a lack of any current psychiatric disorder symptomatology, weigh against a finding of continuous acquired psychiatric disorder symptomatology since service discharge.  

In an October 1996 psychiatric evaluation, provided for a parole board, the Veteran did not report experiencing any psychiatric disorder symptomatology either during service or continually after discharge from service.  Instead, the Veteran indicated experiencing post-service alcoholism.  The Board notes that the Veteran's failure to report acquired psychiatric disorder symptomatology since discharge from service, especially in statements made outside of his VA claims for disability benefits, weigh against the credibility of his statements made to VA solely for the purpose of securing service connection benefits.  

In a March 2004 claim for service connection for a psychiatric disorder, the Veteran stated that he had no prior emotional or mental problems problem to enlistment.  The Veteran indicated that he had been in and out of VA hospitals since 1970 due to stress, alcohol, drug use, and marriage problems.  The Veteran stated that he had gone from job to job unable to hold a job because of flashbacks, stress, and being unable to "decompress" since his discharge from service.  The Veteran stated that, when confronted by certain people and situations, he would explode with anger and want to kill them because that was what he was trained to do during service.  

Regarding the Veteran's claimed alcohol and drug abuse, the Board notes that service connection cannot be granted for drug and alcohol-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110.  Therefore, service connection will not be granted for alcohol use or drug abuse alone unless there is an underlying disorder for which the alcohol abuse is a symptom.  Regarding the Veteran's March 2004 report of difficulty with his marriages after service, the Board notes that difficulty with one's marriage is not a condition for which service connection can be granted.  Moreover, the Board notes that, in other statements, the Veteran indicated that his marital difficulties occurred for reasons other than continuous acquired psychiatric symptomatology related to service.  Specifically, in the October 1996 psychiatric examination report for the parole Board, the Veteran indicated that his first marriage lasted five years before ending due to post-service alcohol abuse on the part of both parties.  The Veteran indicated that his second marriage ended after he became injured on the job.  As such, the Veteran's statements suggesting marital difficulties due to continuous acquired psychiatric disorder symptomatology lack credibility as they are inconsistent with prior statements made outside of the Veteran's claim for VA service connection benefits.  

In addition, although the Veteran contended in his March 1994 claim for benefits that continuous acquired psychiatric disorder symptomatology since his discharge from service, specifically flashbacks, stress, and inability to "decompress" from service, kept him from maintaining a steady job, in a June 1996 VA social survey, the Veteran reported working seasonally after service discharge as a logger for 18 years.  In this survey, the Veteran indicated that he was competent in this work and worked at a variety of positions in this field.  As the work was seasonal and site-specific, the Veteran stated that he would work only six to nine months out of the year and could only work in states where logging was occurring, but would make good money during that time.  The Veteran indicated that he worked in that profession until he experienced a logging-related injury.  The record of evidence indicates that, within months of the injury, the Veteran was arrested and incarcerated for the crime for which he currently is incarcerated.  In the subsequent October 1996 psychiatric examination report, provided for the parole board, the Veteran stated that, after service, he logged with relatives at locations up and down the West Coast.  As such, the Board notes that the Veteran's March 1994 statements, indicating an inability to keep a job due to continuous acquired psychiatric disorder symptomatology since service discharge, lack credibility as they are inconsistent with both prior statements made to VA employees and statements made outside of the Veteran's claim for VA service connection benefits.  

Finally, the Veteran stated that, since service, when confronted by certain people and situations, he would explode with anger and want to kill them because that was what he was trained to do.  Again, the Board notes that the Veteran specifically denied experiencing continuous acquired psychiatric disorder symptomatology since service discharge in October 1985, June 1986, and October 1996.  Therefore, his current reports of continuous anger and homicidal symptomatology since service discharge lack credibility as they are inconsistent with the other evidence of record.  

Even if the Veteran had experienced such symptoms since service discharge, the Board notes that the anger and homicidal ideation symptomatology claimed by the Veteran were noted to be symptoms of the antisocial personality disorder initially diagnosed in December 1969.  Specifically, in the December 1969 service treatment record, the Veteran told his interviewer, the brigade psychiatrist, that he experienced angry outbursts and a desire to hurt or kill those who made him angry.  The brigade psychiatrist's impression was an antisocial personality disorder.  As a personality disorder is not a disability under VA regulations, absent a superimposed in-service disease or injury, service connection cannot be granted for it.  See
38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90.

In an August 2005 statement, the Veteran indicated experiencing a need to isolate himself after service discharge.  The Board notes that, despite his reports of a need to isolate himself, in other statements throughout the record of evidence, the Veteran reported marrying twice over that period, having one daughter, logging with relatives, and hanging out in rowdy taverns with fellow loggers.  Such noted behavior undermines the credibility of the Veteran's report of self-isolation following service.  As the treatment records do not indicate treatment for a psychiatric disorder until 11 years after the Veteran's discharge from service, and the Veteran's statements indicating continuous acquired psychiatric disorder symptomatology following service lack credibility, the Board finds that the Veteran's did not experience continuous acquired psychiatric disorder symptomatology since discharge from service.  

Finally, the Board finds that the Veteran does not have an acquired psychiatric disorder related to service or any incident of service.  Reviewing the treatment records, as noted above, in an October 1981 VA treatment record, the Veteran reported quitting his job after a recent argument with his girlfriend.  The Veteran indicated that he felt tense, uptight, and unable to control his temper.  The Veteran indicated that he had been unable to adjust since experiencing service in Vietnam and other mercenary jobs.  The Veteran reported depression, anxiety, and frequent nightmares.  The Veteran's girlfriend stated that he was pathologically jealous.  The diagnoses were adjustment reaction posttraumatic, anxiety, and rule out paranoid disorder.  In a subsequent VA treatment record, written the same day, a VA examiner diagnosed PTSD.  

Reviewing this record by itself, the Board notes that the October 1981 VA examiners diagnosed the Veteran as having psychiatric disorders based on the factual inaccuracy of service in Vietnam.  Subsequent treatment records, specifically those dating from March 1985, diagnosing suicidal ideation and agitation, and delayed stress syndrome related to Vietnam, and January 2001, diagnosing PTSD, indicate further psychiatric diagnoses based on the Veteran's reports of traumatic service in Vietnam.  In addition, within hours of his initial arrest for the crime for which he is now incarcerated, the Veteran told the police medical assessor during his initial medical examination that he served in the Special Forces in Vietnam.  In a July 1985 private treatment record, specifically a physical examination, the Veteran told the private examiner that he received superficial bullet injuries to the scalp and left leg during service in Vietnam.  The Board notes that the Veteran is not a Vietnam Veteran.  The Veteran's service personnel records contain no notation indicating that he served overseas during his less than two years in active service, and the Veteran denied having served in Vietnam in the June 1986 VA social survey and June 1986 VA psychiatric examination report.  Yet, even though the Veteran never served in Vietnam, the Board notes that the Veteran told treating examiners that he had both Vietnam service and, sometimes, psychiatric symptomatology due to Vietnam service in isolated incidents over the course of three decades.  The Board notes that the Veteran's continued tendency to tell diagnosing medical personnel, to include VA and prison personnel, of psychiatric disorder symptomatology related to his fictional service in Vietnam weighs against the Veteran's credibility as a lay historian, and renders the findings and diagnoses of PTSD related to service in Vietnam invalid.  Reonal at 461.  

In subsequent October 1981 VA treatment records, VA examiners diagnosed the Veteran as having an anxiety reaction and to rule-out paranoid disorder; however, the VA examiners indicated that the diagnoses were based on the Veteran's reported problems with his girlfriend.  Specifically, the Veteran stated that he was jealous regarding his girlfriend, but indicated that he had good reason as she had left him and returned home with another man.  Due to frequent outbursts of temper, he indicated that his girlfriend was now afraid of him.  The Board notes that neither the VA examiners nor the Veteran indicated that the Veteran's diagnosed anxiety reaction and rule-out paranoid disorder were related to service.  

In a June 1996 VA PTSD examination report, a VA examiner stated that he could not make a further diagnosis due to the vagaries of the Veteran's statements.  Specifically, the VA examiner indicated that the Veteran would not cooperate with him during the examination.  A diagnosis was deferred.  

In an October 1996 psychiatric evaluation for the parole board, the private psychiatrist diagnosed alcohol dependence, by history, and mixed personality disorder with antisocial and passive-aggressive features.  Of note, in the October 1996 psychiatric evaluation, the Veteran did not report experiencing any psychiatric disorder symptomatology during service or continually after discharge from service.

In a February 2001 prison treatment notation, the Veteran reported experiencing a racing heart which he could not slow down.  The Veteran stated that he had not taken any heart medication since Thursday.  The examiner diagnosed, in part, anxiety.  

In a March 2001 prison treatment notation, the Veteran reported having anxiety and stress.  In an additional March 2001 prison treatment notation, written the next day, a prison examiner noted that the Veteran said during a telephone call that he was not even supposed to be in prison as he was supposed to have been released in 1997.  The Veteran indicated that he was only still incarcerated due to a parole violation.  The Veteran stated that he was sick of getting "jacked around," and indicated that he was starting to feel as if he was going to have to hurt someone.  

In a June 2001 prison treatment notation, the Veteran stated that he had been feeling stressed lately and that he had PTSD.  The Veteran stated that he had been anxious for a long time and felt "super stressed out."  The diagnosis was questionable anxiety.  

Considering this record of evidence, the Board finds that the weight of the evidence does not indicate that the Veteran has an acquired psychiatric disorder related to service or any incident of service.  As noted above, in October 1981, the Veteran experienced psychiatric symptomatology; yet, both the Veteran and the examiners indicated that such symptomatology was related either to a recent fight with his girlfriend, or to the Veteran's experiences in Vietnam.  As the Veteran did not serve in Vietnam, any diagnoses related to his Vietnam service have no probative value.  See Reonal at 461.  In October 1996, a psychiatric examiner, working for a parole board, diagnosed alcohol dependence, by history, and mixed personality disorder with antisocial and passive-aggressive features.  As noted above, neither the October 1996 examiner nor the Veteran indicated that this symptomatology was related to service or any incident of service.  Moreover, as stated above, alcohol dependence, by itself, and personality disorders, without competent evidence of an in-service superimposed injury or illness, are not disabilities for which service connection is normally allowed.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.301, 3.303(c); see also VAOPGCPREC 82-90.

In a February 2001 prison treatment notation, a prison examiner diagnosed, in part, anxiety.  Neither the examiner nor the Veteran indicated that such anxiety was related to the Veteran's service or any incident during service.  In fact, the Veteran indicated that it was due, in part, to his lack of heart medication.   

In a March 2001 prison treatment notation, the Veteran reported having anxiety and stress.  In an additional March 2001 prison treatment notation, written the next day, the Veteran indicated that these feelings were related to his frustration with his incarceration, as he believed that he should have been released years ago.  

In a June 2001 prison treatment notation, a prison examiner diagnosed questionable anxiety.  The June 2001 prison examiner did not indicate that the Veteran's anxiety was related to service or to any incident of service.  Although the Veteran told the prison examiner that he had PTSD, the prison examiner did not diagnose the Veteran as having that disorder.  

Finally, in March 1985 and January 2001, the Veteran was diagnosed with various disorders based on fictional accounts of service in Vietnam.  The Board notes that these diagnoses have no probative value in this matter.  See Reonal at 461.

Regarding the Veteran's claim for continuous alcohol and drug addiction since service, the Board notes that service connection will not be established for drug and alcohol abuse as a primary condition.  38 C.F.R. § 3.301.  Therefore, service connection will not be granted for alcohol use alone unless there is an underlying disorder for which the alcohol abuse is a symptom.  As the record of evidence weighs against a finding of a service-connected psychiatric disorder of which alcohol and drug abuse might be a symptom, the Board finds that the Veteran's claims for alcohol and drug abuse cannot be granted.  

Although the Veteran has claimed that a service-connected PTSD either caused or aggravated a current acquired psychiatric disorder, as will be explained in the analysis below, as part of this Decision, the Board finds that the Veteran does not have PTSD related to any specific stressor that occurred during service.  As the Veteran does not have service-connected PTSD, a grant for an acquired psychiatric disorder related to service, due to service-connected PTSD, is precluded.  See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  Therefore, the Board finds that the weight of the evidence indicates that the Veteran does not have an acquired psychiatric disorder related to service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for an acquired psychiatric disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.	

Service Connection for PTSD

The Veteran essentially contends that he developed PTSD due to alleged stressful experiences during service.  In a June 1986 VA medical examination report, the Veteran reported that he experienced stress when he watched drill instructors force a recruit to point a rifle at his head and pull the trigger without telling him that the weapon would not fire.  In an August 2005 statement, the Veteran indicated that he also saw drill instructors beat another man to death with rifle butts during service.  In a November 2005 statement, the Veteran indicated that he was sexually assaulted by an African-American staff sergeant during service.  In a subsequent November 2005 statement, the Veteran reported that the sexual assaults lasted from 1968 through 1970.  The Veteran indicated that these stressful experiences caused a current PTSD disorder.  

After a review of all evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD.  Specifically, the Board finds that, although the Veteran has been diagnosed with PTSD, these diagnoses were related to the Veteran's non-credible accounts of service in Vietnam.  The Board finds that the Veteran does not have a diagnosis of PTSD related to a corroborated stressor experience, and that his lay accounts of his in-service stressor experiences are not credible as they are inconsistent with other evidence of record and the Veteran's own statements.  See Caluza at 498.

First, the Board finds that the Veteran has been diagnosed as having PTSD based on the Veteran's non-credible accounts of Vietnam service.  Specifically, in an October 1981 VA treatment record, the Veteran reported feeling tense, uptight, and unable to control his temper after a fight with his girlfriend.  The Veteran indicated that he had been unable to adjust after serving Vietnam and performing some subsequent mercenary work.  The VA examiner diagnosed adjustment reaction posttraumatic; anxiety; and rule-out paranoid disorder.  In an additional October 1981 VA treatment record, written the same day, a VA examiner diagnosed PTSD.  Likewise, in a January 2001 prison treatment notation, the Veteran reported experiencing symptoms of anxiety and PTSD, related to his service as a Vietnam veteran.  The prison examiner's diagnosis was PTSD by history.

The record indicates that the October 1981 VA examiner and the January 2001 prison examiner diagnosed the Veteran as having PTSD based on a history provided by the Veteran of being unable to adjust after service in Vietnam.  As indicated above, the Veteran did not serve in Vietnam.  As the October 1981 and January 2001 diagnoses of PTSD are based on an inaccurate factual premise, specifically that the Veteran experienced trauma due to service in Vietnam, the diagnoses are of no probative value.  See Reonal at 461.  Moreover, as noted above, the Veteran's tendency to tell diagnosing examiners non-credible accounts of service in Vietnam weighs against the Veteran's credibility as a lay historian.  See Caluza at 498.

Prior to reviewing the Veteran's claimed stressors, the Board finds that the Veteran did not engage in combat with the enemy during service.  As noted above, even though the Veteran served during the time of the Vietnam War, the Veteran's service personnel records indicate that he never served overseas, and, in the June 1986 VA PTSD examination report, the Veteran stated that he never saw combat.  Therefore, the Board finds that the Veteran did not engage in combat with the enemy during service.  

Finally, the Board finds that the Veteran did not experience a corroborated stressor experience, to include a sexual assault, nor a credible stressor related to "fear of hostile military or terrorist activity," during service.  The Board notes that the specific stressors reported by the Veteran do not relate to "hostile military or terrorist activity."  See Avecedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012) (holding that reports of sexual assaults or acts of violence committed by fellow service members are not equivalent to "hostile military or terrorist activity").  Therefore, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.    

Reviewing the evidence regarding the Veteran's claimed stressors, in a June 1986 VA social survey, the Veteran indicated that he experienced stress during service related to his assignment as a member of an undercover narcotics unit which required him to provide information on drug offenses committed by his fellow service members.  The Veteran indicated that such stress led him to seek psychiatric help as he wished to kill others.  

In a June 1986 VA medical examination report, the Veteran stated that he witnessed a drill instructor order a fellow recruit to put a rifle to his head and pull the trigger during basic training.  The Veteran indicated that the recruit did as he was ordered and that the weapon subsequently did not fire.  The Veteran also reiterated his account of working for an undercover narcotics unit during service.  The Veteran indicated that he was transferred to another company for his own protection after a large drug bust a couple of months prior to his discharge from service.  

In a March 2004 statement, the Veteran indicated that he experienced a desire to murder several African-American NCOs who harassed him during service.  He indicated that one particular African-American drill sergeant was prejudiced against him.  In turn, the Veteran indicated that he believed that that particular African-American drill sergeant was a communist.  

In an August 2005 statement, the Veteran reported being beaten by a drill instructor during basic training.  The Veteran indicated that he witnessed drill instructors beat a man to death with their M-14 rifle butts during basic training.  The Veteran also reiterated his account of watching a drill instructor force a recruit to pull the trigger on an unloaded rifle that was pointed at his head during basic training.  The Veteran reported that that the recruit who had to hold the rifle to his head subsequently was taken to the "nut hospital" after the incident.  

In an additional August 2005 statement, the Veteran stated that he felt guilty about certain in-service experiences, such as the time the recruit was forced to hold a rifle to his head.  

In a September 2005 release form, the Veteran stated that he was still stressed from being ordered to go into the middle of live ammunition areas with fellow service members to set up targets during service.  The Veteran recalled that, in the live ammunition areas, he was surrounded by unexploded bombs and grenades.  The Veteran also indicated that he still experienced severe stress from in-service experiences during which he was abused by an African-American staff sergeant.  He also reported feeling stress related to in-service work he performed for the Naval Investigative Service, performing narcotic drug busts.  

In a November 2005 statement, the Veteran stated that he was sexually assaulted by an African-American staff sergeant during service.  The Veteran reported that this action, combined with death threats, fear, depression, violent angry outbursts, and a need to kill the staff sergeant who raped him resulted in the forced removal of the Veteran's weapons, the loss of his NCO status, and his discharge from service.  

In an additional November 2005 statement, the Veteran reported that an African-American staff sergeant raped him during service from 1968 through 1970.  After one assault, the Veteran indicated that he went to get his M-14 rifle to kill the staff sergeant.  The Veteran asserts that he was subsequently transferred to another company and discharged from service to "cover up" the rape incidents.  

Regarding the Veteran's stressors, the Board notes that none involve combat or the fear of hostile military or terrorist activity; therefore, the Veteran's lay accounts of these stressors, by themselves, are not sufficient to establish the occurrence of the alleged stressors.  The Veteran has not submitted any corroborating evidence regarding these alleged stressors and there is no corroborative evidence in the record.  As such, these stressors are insufficient to allow for a grant of service connection for PTSD.  Cohen, at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.  

Focusing on the Veteran's claimed stressor involving an in-service sexual assault, as noted above, in November 2011, VA issued a letter informing the Veteran of the type of evidence that might be used to corroborate a claim for PTSD based on a sexual assault.  Examples of such evidence included, but were not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The letter informed the Veteran that evidence of behavior changes following the claimed assault were one type of relevant evidence that may be found in these sources.  Examples of behavior changes that might constitute credible evidence of the stressor and such evidence included, but were not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran did not submit any corroborating evidence in response to this letter.  

Reviewing the evidence currently of record, the Board finds that the Veteran's service treatment and personnel records do not contain evidence corroborating the Veteran's accounts of a single in-service sexual assault or a series of such assaults.  The Veteran's service treatment records contain no notation or diagnosis indicating residuals of a sexual assault.  Although the Veteran sought in-service psychiatric treatment in December 1969, as noted above, the Veteran did not make any statements to the brigade psychiatrist indicating that he had experienced an in-service trauma, such as sexual assault.  The brigade psychiatrist, in turn, did not make any notation in his report suggesting that the Veteran had experienced an in-service sexual assault.  After listening to the Veteran during the single December 1969 session, the brigade psychiatrist diagnosed an antisocial personality disorder, a condition unrelated to any trauma the Veteran currently claims to have experienced during service. 

In addition, in the undated statement written by a staff sergeant regarding the Veteran's behavior, the author indicated that he did not experience any difficulties with the Veteran except noticing that the Veteran displayed abnormal behavior and would not listen to criticism.  The staff sergeant indicated that the Veteran had conflict with another staff sergeant in their company; yet, the Board notes that the author of the unwritten statement indicates that he had been put in charge of the Veteran's on July 31, 1969, and implies that the new staff sergeant had joined on some later date; therefore, it would appear doubtful that either staff sergeant could have sexually assaulted the Veteran from 1968 through 1970.  Moreover, the author indicated that the new staff sergeant did not fight with the Veteran, choosing to back away instead.  Finally, the author of the statement makes no indication that the Veteran was sexually abused during service.  Therefore, the Board finds that the undated statement does not support the Veteran's allegations of in-service sexual assault.  

The Veteran's service personnel records indicate consistently good performance grades throughout service.  Moreover, the service personnel records indicate that the Veteran was consistently promoted, moving from Private First Class in September 1968 to Lance Corporal in January 1969 to Corporal in August 1969.  In November 1969, the Veteran was transferred to another company, without a reason given for the transfer.  In the November 2005 statement, the Veteran asserted that unnamed service commanders had him transferred after he attempted to get his weapon in order to kill the African-American staff sergeant who raped him.  The Veteran stated that the transfer occurred in order to cover up the crimes of the aforementioned staff sergeant.  The Board notes that the service personnel records contain no documentation indicating that the Veteran was ever admonished or detained for attempting to get a weapon to use against another service member.  Moreover, in a prior statement, specifically a June 1986 VA medical examination report, the Veteran indicated that he was transferred to another company for his own protection due to his participation in the undercover narcotics unit.  As the Veteran's accounts of the reasons for his transfer are inconsistent with each other and the service personnel records, the Board finds that they lack credibility.  See Caluza at 498.    

As noted above, in an additional unsigned statement, written in conjunction with the Recommendation to discharge the Veteran from service, a chief warrant officer indicated that the Veteran had joined his ordinance platoon on December 3, 1969.  The warrant officer indicated that the Veteran performed his duties satisfactorily until about a month prior to the writing of the statement when the Veteran began to appear to lose interest, becoming non-communicative and despondent.  Approximately two weeks prior to the writing of the statement, the Veteran stated to the warrant officer that he had homicidal tendencies and thought that he should consult with a psychiatrist.  The Veteran indicated that he wished permission to speak to the company commander and the warrant officer gave him that permission.

Although this statement is evidence of an in-service behavior change, the Board finds that it does not corroborate the Veteran's account of an in-service sexual assault.  The Board notes that the Veteran has been inconsistent with his report of an in-service assault, first implying in a November 2005 statement that it was a single incident of sexual assault; later, in an additional November 2005 statement, the Veteran stated that he was sexually assaulted from 1968 to 1970, nearly his entire term of active service.  The Board notes that the Veteran's inconsistency on the dates of the alleged sexual assaults weighs against his credibility.  Moreover, a noted change of behavior near the end of the Veteran's service does not corroborate the Veteran's account of sexual assault lasting the entirety of service, especially if the change occurred after the Veteran was, as alleged, supposedly transferred away from the staff sergeant's company in order cover up his crimes.  

Most importantly, the Board notes that the Veteran was examined by a psychiatrist during service and diagnosed with an antisocial personality disorder.  During his session, the Veteran reported feeling distant towards humanity and desiring to hurt those who made him angry.  In the undated statement, the chief warrant officer indicated that the Veteran said that he felt like killing someone, and that the Veteran was non-communicative and despondent.  The Board notes that such symptoms are consistent with the antisocial personality disorder diagnosis in service.  Therefore, as the Veteran's behavior noted in the chief warrant officer's statement is consistent with the in-service diagnosis of an antisocial personality disorder which otherwise explains the Veteran's behavior; thus, there is no longer an "unexplained" behavior change, the chief warrant officer's statement does not indicate any change of behavior due to an in-service sexual assault. and does not corroborate the Veteran's account of an in-service sexual assault.  Therefore, the Board finds that the Veteran's claimed stressor involving an in-service sexual assault is not corroborated by the evidence of record.  

Finally, the Board finds that the Veteran's accounts of his in-service stressors lack credibility.  As noted above, when detailing his in-service stressors, in June 1986, the Veteran reported initially that he was part of an undercover narcotics unit during service and that he was transferred to another company during service to protect him from his fellow service members.  In a March 2004 statement, the Veteran stated that his in-service stress was related to harassment by NCOs.  The Veteran made no mention of stress or guilt related to his purported involvement in an undercover drug unit.  In August 2005, the Veteran indicated that he watched his drill instructors beat a person to death, and saw a recruit fire an unloaded gun at his head.  The Veteran reported that he still had flashbacks regarding these incidents.  In the August 2005 statement, the Veteran again did not mention any stress related to his purported involvement in an undercover drug unit; however, in a September 2005 statement, the Veteran again reported, for the first time in 19 years, that he 

experienced stress and anger related his forced participation in an undercover drug unit during service.  In November 2005 statements, the Veteran indicated that he was raped by an African-American staff sergeant during service and that he was transferred to another company, not for his protection after a drug bust, but in order to cover up the staff sergeant's crimes.  The Board notes that an in-service "stressor" is supposedly an in-service incident that the Veteran found so unforgettable and traumatic as to give rise to PTSD.  The Veteran's stressor accounts have been inconsistent as they have constantly changed throughout the years and, in the case of the reason for the Veteran's transfer to another company, directly contradicted each other.  Moreover, as noted above, the Veteran has shown a propensity to make non-credible statements, regarding such things as his non-existent service in Vietnam, in order to influence diagnosing personnel.  The Board has noted that the statements and history the Veteran provided to VA, indicating psychiatric symptomatology related to service, have been very different from those made to the parole board, in which the Veteran reported a lack of any psychiatric symptomatology related to service, and failed to mention any psychiatric treatment during service or any chronic psychiatric symptomatology during service.  Considering the inconsistent nature of the Veteran's stressor statements, the Veteran's tendency to make non-credible statements, and the Veteran's tendency to make statements inconsistent with other statements of record while attempting to procure VA service connection benefits, the Board finds that the Veteran's statements regarding his in-service stressors lack credibility.  Caluza at 498.    

As the Veteran does not have a diagnosis of PTSD based upon a corroborated in-service stressor, the Veteran's claim for service connection for PTSD must be denied.  


For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for an acquired psychiatric disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, and drug and alcohol abuse, is denied.  

Service connection for PTSD is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


